DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                             Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted and is in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.                                                                Examiner Notes
2.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102 
3.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.      Claims 1, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saunders et al. (US. Pub. 20150362551; hereinafter “Saunders”).
        Regarding claims 1 and 15, taking claim 15 as an example, Saunders discloses, in Figs. 1-7 and 17-23, an apparatus comprising:         a fixture (146, in Fig. 7); and          a flexible electric probe (flexible fingers 48, in Fig. 6) mounted on the fixture, the flexible electric probe comprising:          a flexible substrate (a substrate 4 of elastic metal, see [0048 and 0066]); and          probe line conductors (conductor runs 26) on the flexible substrate, the probe line conductors being essentially parallel to each other (see Fig. 6) and having separations of about 5-50 microns (fingers on a 40 micron pitch and slits of 1-3 microns, see [0111]).
        Regarding claim 13, Saunders discloses the flexible electric probe of claim 1, wherein the flexible substrate comprises a polyimide material (see at least in [0066]). 
        Regarding claim 14, Saunders discloses the flexible electric probe of claim 1, wherein the separations are about 20-30 microns (fingers on a below 40 micron pitch, see [0111]).

Claim Rejections - 35 USC § 103
5.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.     Claims 1-2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. (US. Pat. 5491427; hereinafter “Ueno”) in view of Qiu et al. (US. Pat. 7030633; hereinafter “Qiu”).
        Regarding claims 1 and 15, taking claim 15 as an example, Ueno discloses, in Figs. 1-14, an apparatus (a probe device, as shown in Fig. 1) comprising:         a fixture (an alignment body 3); and         a flexible electric probe (a combination of 2 and 3, see Figs. 1-2) mounted on the fixture (see Figs. 1-2), the flexible electric probe comprising:          a flexible substrate (an elastic body 2); and          probe line conductors (probe line conductive patterns 6 in Figs. 2-13) on the flexible substrate, the probe line conductors being essentially parallel to each other (see Figs. 3-14).      Ueno does not explicitly specify that probe line conductors having separations of about 5-50 microns.However setting probe line conductors having separations in a particular range is generally recognized as being within the level of ordinary skill in the art and the specific range would simply be on the basis of its suitability for the intended use as a matter of obvious design choice . For example, Qiu discloses, in Figs. 2-6, a four-line structure for four-terminal resistivity measurement (see Fig. 2) comprising probe line conductors having separations of about 5-50 microns (see col. 12 line 56: “spacing between fingers is 50 µm).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the probe of Ueno by having the probe line patterns having separations of about 5-50 microns as taught by Qiu, for purpose of to meet the system design and specification requirement.
        Regarding claim 2, Ueno and Qiu disclose the flexible electric probe of claim 1, Qiu further teaches comprising connection conductors on the flexible substrate, the connection conductors and the probe line conductors electrically connected to each other, the probe line conductors positioned in first and second offset patterns with regard to the connection conductors (see Fig. 5). 

7.     Claims 1-3, 12, 15-16, 18-19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Okulov et al. (US. Pub. 20170363486; hereinafter “Okulov”) in view of Qiu.
        Regarding claims 1 and 15, taking claim 15 as an example, Okulov discloses, in Figs. 3-7 and 42-44 , an apparatus comprising:         a fixture (150 and 147, in Fig. 44); and         a flexible electric probe (2, in Fig. 7 or Fig. 42) mounted on the fixture, the flexible electric probe comprising:          a flexible substrate (an deformable substrate 40, in Figs. 43-44 and [0300]); and          probe line conductors (cantilevers 4 are sensing lines) on the flexible substrate, the probe line conductors being essentially parallel to each other (see Fig. 7 or Fig. 42).      Okulov does not explicitly specify that probe line conductors having separations of about 5-50 microns.However setting probe line conductors having separations in a particular range is generally recognized as being within the level of ordinary skill in the art and the specific range would simply be on the basis of its suitability for the intended use as a matter of obvious design choice . For example, Qiu discloses, in Figs. 2-6, a four-line structure for four-terminal resistivity measurement (see Fig. 2) comprising probe line conductors having separations of about 5-50 microns (see col. 12 line 56: “spacing between fingers is 50 µm).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the probe of Okulov by having the probe line patterns having separations of about 5-50 microns as taught by Qiu, for purpose of to meet the system design and specification requirement.
        Regarding claims 2 and 16, Okulov and Qiu disclose the flexible electric probe of claim 1, Okulov further teaches comprising connection conductors (a proximal ends 8 connected to connection conductor lines, see Fig.19, and also figs. 7, 10 and 13) on the flexible substrate, the connection conductors and the probe line conductors electrically connected to each other, the probe line conductors positioned in first and second offset patterns with regard to the connection conductors (see Fig. 19).         Regarding claim 3, Okulov and Qiu disclose the flexible electric probe of claim 2, Okulov further teaches wherein the first offset pattern comprises that each probe line conductor of the probe line conductors is offset lengthwise with regard to an adjacent probe line conductor of the probe line conductors (see Fig. 19). 
        Regarding claims 12 and 18, Okulov and Qiu disclose the flexible electric probe of claim 2, wherein at least one probe line conductor of the probe line conductors has a corresponding connection conductor of the connection conductors terminating at each of respective ends of the at least one probe line conductor (see Figs. 7, 10, 13 and 19). 
        Regarding claim 19, Okulov and Qiu disclose the apparatus of claim 15, further comprising a force gauge that provides a force feedback loop in the apparatus (see at least in [0297] of Okulov).
        Regarding claim 21, Okulov and Qiu disclose the apparatus of claim 15, wherein the fixture includes a rounded surface on which at least part of the flexible electric probe is mounted (see at least in Fig. 3). 
        Regarding claim 22, Okulov and Qiu disclose the apparatus of claim 21, wherein the fixture has a plane surface between rounded surfaces, and wherein the flexible electric probe is mounted on the rounded surfaces and on the plane surface, such that at least the probe line conductors are aligned with the plane surface (see Fig. 44 in view of Fig. 2, 57-58 and 70).Okulov does not disclose that the fixture has a D shape.It would have been obvious matter of design choice to have the fixture with a D shape. A change in the shape of the component is generally recognized as being within the level skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the fixture with a D shape in order to meet the system specification and requirement.
8.     Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Okulov in view of Qiu and further in view of Shigeru (JP2011226903 cited from IDS; hereinafter “Shigeru”).       Regarding claims 23-26, Okulov and Qiu disclose the apparatus of claim 21, wherein the fixture comprises an annular fixture, and wherein the flexible electric probe is mounted on a periphery of the annular fixture, a shaft through the annular fixture, the flexible electric probe extends essentially around the periphery, and wherein the probe line conductors extend essentially around the periphery, and multiple flexible electric probes including the flexible electric probe, the multiple flexible electric probes positioned on the periphery.        Shigeru discloses a resistance measuring apparatus comprising a short cylindrical probe 30, wherein the short cylindrical probe 30 has a cylindrical member 24 and an electrode portion
25 formed of a band-like electrode continuing over the entire circumference at the circumferential portion thereof, and is rotatably installed on a bearing portion 31 by a shaft portion 28, wherein the electrode portion 25 is formed by winding a woven fabric of conductive fibers around the outer circumferential surface of the short cylindrical member 24 (see paragraphs [0035]-[0036], Fig.2).It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the fixture with a D shape in order to meet the system specification and requirement.          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the probe apparatus of Okulov and Qiu as taught by Shigeru for purpose of to meet the system design and specification requirement.

Allowable Subject Matter
9.       Claims 4-11, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art of Record
10.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Goldfine (U.S Pub. 20090315540) discloses a flexible eddy current probe (see specification for more details).              Shoji (U.S Pub. 20050062470) discloses a eddy current probe (see specification for more details).

Conclusion
11.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
3/13/2021